OPINION
MASSEY, Chief Justice.
Pursuant to a sworn application for temporary hospitalization filed by her husband, and following a hearing before the trial court without a jury, Wanda Jean Higgins was committed to the Wichita Falls State Hospital for a period of not more than ninety days.
By her appeal Mrs. Higgins contends that the County Court at Law No. 2 lacked the .jurisdiction to hear the application, and that, consequently, the order of commitment is void.
We affirm.
Is the County Court at Law No. 2 of Tarrant County a “probate court” for the purposes of the commitment ordered? If it is, the court had jurisdiction to hear the application for temporary hospitalization of Mrs. Higgins and lawfully issued her commitment order.
The Mental Health Code, Tex.Rev.Civ. Stat.Ann. art. 5547-31 (1958) “Application for Temporary Hospitalization” provides that an application for temporary hospitalization is to be filed in the “county court” of the county in which the person to be committed resides or is found. Tex.Rev. Civ.Stat.Ann. art. 5547-11 (1958) “County Court, Probate Court, . . .” provides that: “[T]he term ‘county court’ is used in this Code to mean the ‘probate court’ or the court having probate jurisdiction . . .” (Emphasis added.)
Tex.Rev.Civ.Stat.Ann. art. 1970 — 62.2 (Supp.1978-79), which created the County Court at Law No. 2 of Tarrant County, states in part:
§ 2 “(b) The County Court at Law No. 2 of Tarrant County has the general jurisdiction of a probate court within the limits of Tarrant County, concurrent with the jurisdiction of the County Court of Tarrant County and the Probate Court of Tarrant County in such matters and proceedings. It shall probate wills, appoint guardians of minors, idiots, lunatics, persons non compos mentis and habitual drunkards, grant letters testamentary and of administration, settle accounts of executors, transact all business appertaining to deceased persons, minors, idiots, lunatics, persons non compos mentis and habitual drunkards, including the settlement, partition, and distribution of estates of deceased persons, lunacy proceedings and the apprenticing of minors as provided by law.”
Art. 1970-62.2 § 2(b) specifically grants the County Court at Law No. 2 of Tarrant County the jurisdiction of a probate court. The second sentence of the section clearly gives the County Court at Law No. 2 of Tarrant County the power to consider an application for temporary hospitalization, and the first sentence of the section provides that the jurisdiction of the Probate Court of Tarrant County and the County Court at Law No. 2 of Tarrant County is to be concurrent.
The County Court at Law No. 2 of Tar-rant County is a “probate court” or “the *648court having probate jurisdiction” within the meaning of Tex.Rev.Civ.Stat.Ann. art. 5547-11 (1958). It has the jurisdiction to issue temporary commitment orders like the one which committed Mrs. Higgins.
SPURLOCK, J., concurs.